          Case 1:21-cr-00238-TFH Document 29 Filed 07/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


United States of America
v.                                                    Case No: 1:21cr238
Jessica Bustle
Defendant


                                      Waiver of FRCP 32 (e)
       Comes now, the Defendant and Waives rights afforded by FRCP 32(e), specifically
requiring receipt of the pre-sentence report at least 35 days prior to the hearing. Sentencing is
scheduled in this matter for August 4, 2021.
       Any objections noted in the report will be reported to the Probation Officer within 7 days
of receipt of the report by the Defendant modifying any rights afforded to the Defendant by
FRCP 32(f).
                                                      Respectfully Submitted,
                                                      Jessica Bustle
                                                      /s/ Nabeel Kibria
                                                      Nabeel Kibria
                                                      Ervin Kibria Law
                                                      1627 I St., NW Suite 600
                                                      Washington, DC 20006
                                                      DC Bar 1022468
                                                      Counsel for Defendant
          Case 1:21-cr-00238-TFH Document 29 Filed 07/06/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE
I certify that a true copy of this notice was sent to all parties requiring CM/ECF notice in this
matter and to:
Probation Officer Hana Field @ hana_field@dcp.uscourts.gov
/s/ Nabeel KIbria
